DAUKSCH, Judge.
This is an appeal from a delinquency adjudication. Appellant was adjudicated delinquent after he was found to have violated a felony petit theft statute. Under section 812.014(2)(c), Florida Statutes (1985), any person convicted for the third *535time of petit theft is guilty not of a misdemeanor, as petit theft, but of a felony for having been thrice convicted.
Appellant says this felony petit theft provision does not apply to him because he is a juvenile, even though it was his third petit larceny adjudication. We disagree and adopt the reasoning and holding of T.S.W v. State, 489 So.2d 1146 (Fla. 2d DCA 1986). We place emphasis upon the same wording from section 89.10(4), Florida Statutes (1985), that the opinion of Judge Grimes does, viz:
Except for use in a subsequent proceeding under this chapter, an adjudication by a court that a child has committed a delinquent act shall not be deemed a conviction; nor shall the child be deemed to have been found guilty or to be a criminal by reason of that adjudication; nor shall that adjudication operate to impose upon the child any of the civil disabilities ordinarily imposed by or resulting from conviction or to disqualify or prejudice the child in any civil service application or appointment. However, an adjudication by the court that a juvenile has committed a delinquent act, including a violation of chapter 816 or chapter 322, shall constitute a “conviction” as that term is used in chapter 322. [emphasis added]
The adjudication is affirmed.
AFFIRMED.
UPCHURCH, C.J., and COBB, J., concur.